DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-5, 7-12, 14-17, and 19-23 are pending.
	Claims 6, 13, and 18 are canceled by Appellant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non obviousness.
s 1-5, 7-12, 14-17, and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, et al. [US 2019/0158340] in view of Subbarayan et al. [US 2018/0115578]. 
Claim 1:	Zhang teaches a method, comprising:
obtaining data from a plurality of data sources associated with a monitored location for storage into a data repository; [Zhang: 0202-0203; See also 0509; monitored location]
processing the data to generate substantially continuous time-series data for a plurality of distinct features within the data; [Zhang: 0444; the time function may be a continuous function. See also 0329; feature extraction] 
applying the substantially continuous time-series data [Zhang: 0509] for the plurality of distinct features to at least one machine learning baseline behavioral model to obtain a probability distribution [Zhang: 0348, 0355-0358; distribution and probability] representing a behavior of the monitored location over time, wherein an anomalous human presence at the monitored location is identified [Zhang: 0656-0675; example of machine learning baseline behavioral model as a form of sleeping habits by recognizing different sleep stages of monitored periods. Sleeping habits is of a human presence] based on a deviation from the at least one machine learning baseline behavioral model, and wherein the probability distribution [Zhang: 0328; invention includes machine learning of time-series data. 0386; deviation] **comprises a multi-dimensional probability distribution representing one or more captured human properties, wherein the multi-dimensional probability distribution takes into account a temporal pattern and correlations between the plurality of distinct features [**as rejected under a secondary reference, discussed below], wherein the at least one machine learning baseline behavioral model is trained to identify individual anomalies in the correlations between the plurality of distinct features; and [Zhang: 0151; Based on in-depth understanding of the relationship between breathing rates and sleep stages, one can extract distinctive breathing features for classification for sleep staging. Another example 0675]
evaluating a probability score generated by the at least one machine learning baseline behavioral model to identify an anomaly at the monitored location, [Zhang: 0312; identify an anomaly can be given the broadest interpretation (BRI) as irregularity detection]
wherein the method is performed by at least one processing device comprising a processor coupled to a memory. [Zhang: 0647]
Zhang discloses wherein an anomalous human presence at the monitored location is identified [Zhang: 0656-0675] based on a deviation from the at least one machine learning baseline behavioral model [Zhang: 0328, 0386], where probability distribution [Zhang: 0357-0358] representing one or more captured human properties wherein the at least one machine learning baseline behavioral model is trained to identify individual anomalies in the correlations between the plurality of distinct features [Zhang: 0151, 0675]. Zhang discloses the probability distribution representing one or more captured human properties. However, Zhang did not clearly discuss the claimed “comprises a multi-dimensional probability distribution…wherein the multi-dimensional probability distribution takes into account a temporal pattern and correlations between the plurality of distinct features”.
Subbarayan’s objective of the present invention concerns machine learning based API security and to provide an automated approach to threat and/or attack 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Subbarayan with Zhang to teach “comprises a multi-dimensional probability distribution…wherein the multi-dimensional probability distribution takes into account a temporal pattern and correlations between the plurality of distinct features” for the reason to provide an automated approach to threat and/or attack detection by machine learning based and thereafter identifying any 
Claim 2:  See Zhang: 0141, 0312; discussing the method of claim 1, wherein the plurality of data sources comprises one or more of sensor devices at the monitored location, physiological sensor devices for one or more humans at the monitored location, a network device associated with the monitored location and a smart appliance at the monitored location.
Claim 3:  See Zhang: 0297; discussing the method of claim 1, wherein the obtaining step further comprises aggregating the data into a data repository.
Claim 4:  See Zhang: 0312; discussing the method of claim 1, wherein the at least one machine learning baseline behavioral model is trained to identify individual anomalies in correlations between the plurality of distinct features at each timestamp.
Claim 5:  See Zhang: 0618, 0675; discussing the method of claim 1, wherein the substantially continuous time-series data for the plurality of distinct features is applied to the at least one machine learning baseline behavioral model as a data vector with a value for each distinct feature for a given timestamp.
Claim 6:  Canceled
Claim 7:  See Zhang: 0328, 0348; discussing the method of claim 1, wherein the step of evaluating the probability score further comprises comparing the probability score to one or more predefined thresholds.
Claim 8:  See Zhang: 0345-0348; discussing the method of claim 1, wherein the step of evaluating the probability score further comprises the step of evaluating the probability score for each of the distinct features.

Claim 10:	Zhang teaches a computer program product, comprising a tangible machine-readable storage medium having encoded therein executable code of one or more software programs, wherein the one or more software programs when executed by at least one processing device perform the following steps:
obtaining data from a plurality of data sources associated with a monitored location for storage into a data repository; [Zhang: 0202-0203; See also 0509; monitored location] 
processing the data to generate substantially continuous time-series data for a plurality of distinct features within the data; [Zhang: 0444; the time function may be a continuous function. See also 0329; feature extraction]
applying the substantially continuous time-series data [Zhang: 0509] for the plurality of distinct features to at least one machine learning baseline behavioral model to obtain a probability distribution [Zhang: 0348, 0355-0358; distribution and probability] representing a behavior of the monitored location over time, wherein an anomalous human presence at the monitored location is identified [Zhang: 0656-0675; example of machine learning baseline behavioral model as a form of sleeping habits by recognizing different sleep stages of monitored periods. Sleeping habits is of a human presence] based on a deviation from the at least one machine learning baseline behavioral model, and wherein the probability distribution [Zhang: 0328; invention includes machine learning of time-series data. 0386; deviation] **comprises a multi-dimensional probability distribution representing one or more captured human properties, wherein the multi-dimensional probability distribution takes into account a temporal pattern and correlations between the plurality of distinct features [**as rejected under a secondary reference, discussed below], wherein the at least one machine learning baseline behavioral model is trained to identify individual anomalies in the correlations between the plurality of distinct features; and [Zhang: 0151; Based on in-depth understanding of the relationship between breathing rates and sleep stages, one can extract distinctive breathing features for classification for sleep staging. Another example 0675]
evaluating a probability score generated by the at least one machine learning baseline behavioral model to identify an anomaly at the monitored location. [Zhang: 0312; identify an anomaly can be given the broadest interpretation (BRI) as irregularity detection]
Zhang discloses wherein an anomalous human presence at the monitored location is identified [Zhang: 0656-0675] based on a deviation from the at least one machine learning baseline behavioral model [Zhang: 0328, 0386], where probability distribution [Zhang: 0357-0358] representing one or more captured human properties wherein the at least one machine learning baseline behavioral model is trained to identify individual anomalies in the correlations between the plurality of distinct features [Zhang: 0151, 0675]. Zhang discloses the probability distribution representing one or more captured human properties. However, Zhang did not clearly discuss the claimed “comprises a multi-dimensional probability distribution…wherein the multi-dimensional probability distribution takes into account a temporal pattern and correlations between the plurality of distinct features”.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Subbarayan with Zhang to teach “comprises a multi-dimensional probability distribution…wherein the multi-dimensional probability distribution takes into account a temporal pattern and correlations between 
Claim 11:  See Zhang: 0312; discussing the computer program product of claim 10, wherein the at least one machine learning baseline behavioral model is trained to identify individual anomalies in correlations between the plurality of distinct features at each timestamp.
Claim 12:  See Zhang: 0618, 0675; discussing the computer program product of claim 10, wherein the substantially continuous time-series data for the plurality of distinct features is applied to the at least one machine learning baseline behavioral model as a data vector with a value for each distinct feature for a given timestamp.
Claim 13:  Canceled
Claim 14:  See Zhang: 0345-0348; discussing the computer program product of claim 10, wherein the step of evaluating the probability score further comprises the step of evaluating the probability score for each of the distinct features.
Claim 15:	Zhang teaches an apparatus, comprising: 
a memory; and [Zhang: 0204]
at least one processing device, coupled to the memory [Zhang: 0204], operative to implement the following steps:
obtaining data from a plurality of data sources associated with a monitored location for storage into a data repository; [Zhang: 0202-0203; See also 0509; monitored location] 
 [Zhang: 0444; the time function may be a continuous function. See also 0329; feature extraction]
applying the substantially continuous time-series data [Zhang: 0509] for the plurality of distinct features to at least one machine learning baseline behavioral model to obtain a probability distribution [Zhang: 0348, 0358; distribution and probability] representing a behavior of the monitored location over time; and [Zhang: 0656-0675; example of machine learning baseline behavioral model as a form of sleeping habits by recognizing different sleep stages of monitored periods] 
evaluating a probability score generated by the at least one machine learning baseline behavioral model to identify an anomaly at the monitored location. [Zhang: 0312; identify an anomaly can be given the broadest interpretation (BRI) as irregularity detection]
Zhang discloses wherein an anomalous human presence at the monitored location is identified [Zhang: 0656-0675] based on a deviation from the at least one machine learning baseline behavioral model [Zhang: 0328, 0386], where probability distribution [Zhang: 0357-0358] representing one or more captured human properties wherein the at least one machine learning baseline behavioral model is trained to identify individual anomalies in the correlations between the plurality of distinct features [Zhang: 0151, 0675]. Zhang discloses the probability distribution representing one or more captured human properties. However, Zhang did not clearly discuss the claimed “comprises a multi-dimensional probability distribution…wherein the multi-dimensional probability distribution takes into account a temporal pattern and correlations between the plurality of distinct features”.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Subbarayan with Zhang to teach “comprises a multi-dimensional probability distribution…wherein the multi-dimensional probability distribution takes into account a temporal pattern and correlations between 
Claim 16:  See Zhang: 0312; discussing the apparatus of claim 15, wherein the at least one machine learning baseline behavioral model is trained to identify individual anomalies in correlations between the plurality of distinct features at each timestamp.
Claim 17:  See Zhang: 0618, 0675; discussing the apparatus of claim 15, wherein the substantially continuous time-series data for the plurality of distinct features is applied to the at least one machine learning baseline behavioral model as a data vector with a value for each distinct feature for a given timestamp.
Claim 18:  Canceled
Claim 19:  See Zhang: 0345-0348; discussing the apparatus of claim 15, wherein the step of evaluating the probability score further comprises the step of evaluating the probability score for each of the distinct features.
Claim 20:  See Zhang: 0329; discussing the apparatus of claim 15, wherein the processing step further comprises applying at least one function to the data to obtain a plurality of time-series counters for the plurality of distinct features within the data.
Claim 21:  See Zhang: 0337; discussing the method of claim 1, wherein the applying the substantially continuous time-series data for the plurality of distinct features to the at least one machine learning baseline behavioral model comprises applying a difference, between a predicted value of a given feature by a given machine learning baseline behavioral model and a measured value of the given feature, to an aggregate model. [Zhang: 0248-0249, 0381; measure and aggregate]
 [Zhang: 0248-0249, 0381; measure and aggregate]
Claim 23:  See Zhang: 0337; discussing the apparatus of claim 15, wherein the applying the substantially continuous time-series data for the plurality of distinct features to the at least one machine learning baseline behavioral model comprises applying a difference, between a predicted value of a given feature by a given machine learning baseline behavioral model and a measured value of the given feature, to an aggregate model. [Zhang: 0248-0249, 0381; measure and aggregate]


Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-5, 7-12, 14-17, and 19-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 1, 10, and 15 has overcome the rejection under nonstatutory double patenting over U.S. Patent No. 10,705,940.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LEYNNA T TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435